Citation Nr: 1826490	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) from two April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Board hearing, which was scheduled for November 14, 2017.  The Veteran failed to appear for the hearing.  To date, the Veteran has not requested another Board hearing.  Accordingly, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

A claim of entitlement to a nonservice-connected pension was submitted by the Veteran in March 2018, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In the absence of a timely appeal, the March 2009 rating decision which denied entitlement to service connection for diabetes mellitus and hypertension is final.

2.  The evidence received since the March 2009 rating decision does not relate to unestablished facts necessary for the claim of entitlement to service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the March 2009 rating decision does not relate to unestablished facts necessary for the claim of entitlement to service connection for diabetes mellitus, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran did not serve in country in Vietnam, nor was the Veteran's ship docked to shore or pier in Vietnam during the Veteran's service, and exposure to herbicide agents may not be presumed.

5.  The evidence does not indicate that the Veteran's Parkinson's disease is etiologically related to any injury, treatment, or aspect of active service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied entitlement to service connection for hypertension is final; as new and material evidence has not been received, the criteria for reopening the claim have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  The March 2009 rating decision that denied entitlement to service connection for diabetes mellitus is final; as new and material evidence has not been received, the criteria for reopening the claim have not been met.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

3.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Entitlement to service connection for diabetes mellitus was denied in a July 2003 rating decision on the basis that service in the Republic of Vietnam could not be verified.  The Veteran received adequate notice of the denial and his appeal rights, but did not appeal the July 2003 rating decision, and it is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The claim was again denied in a November 2005 rating decision because no new and material evidence had been submitted, and this decision also was not appealed and is final.  Id.

The March 2009 rating decision denied reopening the claim of service connection for diabetes mellitus with peripheral neuropathy since the evidence submitted by the Veteran, although it was new, was not material to the issue.  The March 2009 rating decision also denied entitlement to service connection for hypertension, because the evidence did not show that the Veteran had hypertension in service or within a year of service, or that his hypertension was caused by service.

The Veteran submitted a notice of disagreement in May 2009.  A statement of the case was issued in December 2009.  The Veteran did not then perfect an appeal of the May 2009 rating decision, and it is final.  Id.

In September 2011, the Veteran filed a new claim of entitlement to service connection for diabetes.  In an April 2012 rating decision, entitlement to service connection for hypertension and diabetes mellitus were denied because the evidence submitted was not new and material.  

The Board has reviewed all of the evidence of record and finds that new and material evidence has not been submitted since the March 2009 rating decision.  In March 2009, the evidence of record established that the Veteran had been receiving treatment for diabetes mellitus and hypertension since 1999/2000.  There was no evidence, however, that the Veteran had received treatment for either disorder in service.  Service treatment records did not show any complaints or treatment for diabetes mellitus or hypertension.  The evidence indicated that while he served on the USS New Orleans from September 1971 to April 1972, there was no evidence that the ship had docked in Vietnam during that time or that the Veteran had any service on the landmass of Vietnam.

The Veteran has not submitted any evidence which relates his hypertension or diabetes mellitus to his military service.  He continues to assert that he did have service in the Republic of Vietnam, and therefore should be afforded the presumption of exposure to herbicide agents under 38 C.F.R. §§ 3.307, 3.309.  The Veteran's brother submitted a statement in April 2014 which stated that it was his understanding that the Veteran consumed Agent Orange contaminated drinking water while aboard the USS New Orleans when it docked in Da Nang in March 1970.  The Board acknowledges that for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  In this case, however, the Veteran's brother's assertion that the Veteran was on board the USS New Orleans when it docked in March 1970 is manifestly false, as the Veteran did not enlist in the Navy until June 1970.  Furthermore, the statement is not written by someone who would have had firsthand knowledge of the Veteran's whereabouts during service, nor does it indicate any reason or evidence that would indicate that the Veteran had service in Vietnam that is not duplicative of the Veteran's prior assertions.

No other evidence has been received which indicates that the Veteran's diabetes mellitus or hypertension had their onset in service or are related to any injury or disease in service, or that the Veteran had any qualifying service in the Republic of Vietnam.

In sum, the evidence that has been received since the last final decision on these matters does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hypertension or diabetes mellitus.  The evidence received since March 2009 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the requirements have not been met to reopen the claims.

Parkinson's Disease

The Veteran also contends that he has Parkinson's disease which was caused by exposure to herbicide agents in service.

Service connection may be granted for any disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C. § 1110, 1153 (2012); 38 C.F.R. § 3.303, 3.306 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii), 3.313(a) (2017).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption.

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Parkinson's disease is included in the diseases presumptively associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).

VA compiled and published a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  The list includes five categories for which service on those ships during the relevant period might establish service in Vietnam for purposes of § 3.307.  Category III lists ships docked to shore or pier in Vietnam, and allows that any veteran aboard the ship at the time of docking will be eligible for the presumption of exposure to herbicide agents, if that veteran provides a lay statement of personally going ashore.  Dep't of Veterans Affairs, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp (last updated January 19, 2018).

The Veteran claimed that he disembarked the USS New Orleans at Da Nang, Vietnam in a July 2005 statement.  He later stated that he was unable to remember when he went ashore, but that he went onto the landmass in order to deliver mail.  A letter from the Veteran's brother states that he believed his brother had consumed contaminated water when the USS New Orleans docked in Da Nang in March 1970.

Category III of the VA's list of ships associated with service in Vietnam and exposure to herbicide agents confirm that the USS New Orleans (LPH-11) docked to pier at Da Nang in March 1970.

The Veteran, however, was not yet serving in the U.S. Navy in March 1970, and it is not possible for him to have gone ashore in Vietnam at this time.  The Veteran's DD Form 214 shows his period of service as June 29, 1970 to May 9, 1974.  The Veteran's service treatment and personnel records show that he was examined for entry into service at the Naval Training Center, Great Lakes, Illinois in June 1970, and in September 1970 he was transferred to the USS New Orleans.

While the Veteran received the Vietnam Campaign Medal for service in the waters surrounding Vietnam, this does not indicate that the Veteran actually stepped on the landmass of Vietnam during that time.  A response from the Defense Personnel Records Information Retrieval System confirm that the USS New Orleans did not conduct operations in the contiguous waters off the coast of Vietnam in 1971, and there is no other evidence indicating that the USS New Orleans docked in Vietnam or served in the inland waterways of Vietnam during the Veteran's service.  

The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board therefore finds that the Veteran's assertion that he was on board the USS New Orleans when it docked in Da Nang in March 1970 is inherently not credible, as it is clearly contradicted by the evidence of record.  The evidence also does not support a finding that the USS New Orleans docked in Vietnam at any time after the Veteran boarded the ship in September 1970, and this evidence outweighs the Veteran's assertions.

The Veteran has based his claim entirely upon presumptive herbicide agent exposure in Vietnam, and has not asserted that his Parkinson's disease is otherwise related to service or that it had its onset during service.  No other basis for relating the etiology of the claimed disability to service is demonstrated by the evidence of record.  There are no medical opinions indicating that the Veteran's Parkinson's disease is related to his service.  Service treatment records do not show complaints, treatment, or a diagnosis for Parkinson's disease, and there is no evidence of Parkinson's disease manifesting until many years after the Veteran's service.  There is therefore no basis allowing for a grant of service connection on a direct basis.

The Board acknowledges that the Veteran has consistently asserted that his Parkinson's disease was caused by service.  However, the Board finds that his lay statements relating to both the medical diagnosis and etiology of the disabilities are not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis or speak to such complex matters such as the etiology of Parkinson's disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence shows the Veteran did not serve on the landmass of Vietnam, nor was the Veteran's ship docked to shore or pier in Vietnam or within any in-land waterways.  The Veteran cannot be afforded a presumption of exposure to herbicide agents, and entitlement to service connection for Parkinson's disease as presumptively related to herbicide agent exposure is not warranted.  There is also no assertion or evidence indicating that Parkinson's disease had its onset during or is otherwise related to his military service.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for Parkinson's disease, is not warranted. 


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened.

New and material evidence having not been received, the claim of entitlement to service connection for diabetes mellitus is not reopened.

Entitlement to service connection for Parkinson's disease is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


